Citation Nr: 1143338	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-31 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a back disability. 


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant served on active duty for training from September 1988 to October 1988 and on active duty from January 1997 to March 1997. 

This case is before the Board of Veterans' Appeals  (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  This case was before the Board in April 2011 when it was remanded for additional development.


FINDING OF FACT

No acquired back disorder present during the period of this claim was present during service and no such disorder is etiologically related to service. 


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the appellant was mailed a letter in October 2008 advising her of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence.  This letter also provided the appellant with appropriate notice with respect to the disability rating and effective date elements of the claim.  The letter was sent prior to the initial adjudication of the claim. 

Regarding VA's duty to assist, available service treatment records (STRs) and all relevant, available VA and private treatment records pertaining to the claim have been obtained and associated with the claims files.  The appellant has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The appellant failed to respond to an April 2011 request for information (treatment records).  She failed to report for a VA examination scheduled in May 2011.  An August 2011 supplemental statement of the case (SSOC) notified the appellant that she had failed to respond to the April 2011 request for information and had failed to report to the May 2011 examination.  She did not respond and specifically did not request that the examination be re-scheduled.  Good cause for her failure to report for the examination has not been shown.  The Board also finds that no additional development, as for medical opinions or examinations is necessary.  Evidentiary development in this matter is complete to the extent possible. 

Accordingly, the Board will address the merits of the claim. 


II.  Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.


Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Congenital or developmental defects are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303 (c). 

VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  It has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137. 

To rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003). 

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655 . 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.  Factual Background and Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

STRs from the appellant's first period of service from September 1988 to October 1988 are negative for complaints or findings of a back disability.  The appellant was discharged from service because she did not meet procurement medical fitness standards. 

STRs from the appellant's second period of service from January 1997 to March 1997 note that she was seen in February 1997 with complaints of a postural deformity with numbness and weakness in the right lower extremity for two weeks.  She reported a history of round back deformity for which she had never sought care.  She complained that carrying her rucksack and duffle bag caused pain.  The assessment was Scheuermann's kyphosis.  An MRI study revealed the suggestion of mild left paracentral disc herniation and possible neural impingement at L5-S1.  At the Medical Board's recommendation, the appellant was discharged from service for a condition which existed prior to service.  

Private post-service medical evidence shows that the appellant was seen in 2004 with complaints of insidious onset of back pain after a 36 hour drive.  An MRI revealed L5-S1 disc protrusion.  She underwent several back surgeries. 

The appellant has submitted lay statements indicating that she fell while running on ice during her second period of service and injured her back.  Her husband and a friend submitted lay statements that she called them to complain of pain after she slipped on ice during a training event.  

As noted above, the Board remanded this case in April 2011.  The Board instructed the RO/AMC to obtain outstanding post-service treatment records, schedule the appellant for a VA examination to determine the nature and etiology of her current back disability, and readjudicate the claim.  The appellant failed to respond to an April 2011 request for information (treatment records).  The appellant was scheduled for a VA examination in May 2011.  Notice of the examination was sent to the appellant's address of record; however, she failed to report, and has provided no reason or just cause for her absence.  Subsequent attempts were made to contact the appellant by telephone, but to date, there has been no response.  The appellant's claim was readjudicated in an August 2011 SSOC.

After a thorough review of the claims files and full consideration of all the relevant evidence of record, the Board concludes that the preponderance of the evidence is against a finding that a back disability was incurred in or aggravated by service.  While the Board has considered the appellant's contentions that she started having back pain following a fall during her second period of service, there is no medical evidence of a nexus between the currently-diagnosed back disability and the claimed in-service injury.  The evidence does establish that the appellant has a current disability; however, this disability, diagnosed as Scheuermann's kyphosis with left paracentral disc herniation and possible neural impingement at L5-S1, is shown to be a congenital defect that pre-existed the appellant's entrance into service.  VA attempted to schedule the appellant for a VA examination to determine whether any current back disability was a congenital defect, a disease, or an injury.  For each identified disease or injury, the examiner was to provide an opinion as to whether there is a 50 percent or better probability that the condition was present during the appellant's second period of service and if so whether the condition clearly and unmistakably existed prior to the appellant's second period of service and clearly and unmistakably underwent no chronic increase in severity as a result of the second period of service.  For each identified disease or injury that was not present during the appellant's second period of service, the examiner was to provide an opinion as to whether there is a 50 percent or better probability that the disease or injury is etiologically to the appellant's second period of service.  The appellant, however, did not report for this examination.  There is no evidence of record showing that the appellant's congenital back disability was subjected to a superimposed injury during service so as to warrant service connection.  In addition, even if the current disability were not a congenital defect, and accepting the appellant's contentions that she did suffer an injury to her back during her second period of service, there is nevertheless no competent evidence linking her current disability to the reported in-service injury.

The Board has considered the lay statements in support of the claim.  In addition, the Board acknowledges that in Jandreau, supra, the Federal Circuit held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the appellant, her husband and her friend are not competent to address etiology in the present case. 

In light of the foregoing, the Board concludes that service connection for a back disability is not warranted.  In reaching this decision, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


